Citation Nr: 0908937	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  99-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1. Entitlement to service connection for right knee 
disability, degenerative joint disease, to include as 
secondary to service-connected lumbosacral strain. 

2. Entitlement to service connection for right ear hearing 
loss.  

3. Entitlement to service connection for tinnitus.  

4. Entitlement to a rating higher than 40 percent for 
lumbosacral strain. 

5. Entitlement to a total disability rating for compensation 
based on individual unemployabilty.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1963 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions: in November 1998, denying the 
claim for a total disability rating; in May 2001, denying the 
claims of service connection for right ear hearing loss, 
tinnitus, and a right knee disability; and in March 2004, 
denying the claim for increase for lumbosacral strain. 

On the claim for a total disability rating, in May 2000, the 
Board remanded the claim to the RO for further development.  

On the claim of service connection for a right knee 
disability, in a decision in May 2005, the Board denied 
service connection for a right knee disability and remanded 
the claim for a total disability rating, the claims of 
service connection for right ear hearing loss and tinnitus, 
and the claim for increase for lumbosacral strain. 

The Veteran appealed the Board's decision of May 2005, 
denying service connection for right knee disability to the 
United States Court of Appeals for Veterans Claims (Veterans 
Court).  In July 2007, the Veterans Court vacated the Board's 
decision and remanded the claim for further development.  In 
December 2007, the Board remanded the claim for further 
development.  As the requested development has been 
completed, as the requested development has been completed, 
no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for a total disability rating and the claims of 
service connection for right ear hearing loss and tinnitus 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1. The right knee disability, degenerative joint disease or 
arthritis, was not affirmatively shown to have had onset 
during service; the right knee disability, degenerative joint 
disease or arthritis, was not manifest as a chronic disease 
to a compensable degree within one year of separation from 
service; the right knee disability, degenerative joint 
disease, first documented after service beyond the one-year 
presumptive period for degenerative joint disease or 
arthritis as a chronic disease, is unrelated to an injury, 
disease, or event of service origin; and the right knee 
disability, degenerative joint disease or arthritis, was not 
caused by or made worse by the service-connected lumbosacral 
strain. 

2. Lumbosacral strain is manifested by limitation of motion 
without: persistent symptoms compatible with sciatic 
neuropathy, chronic neurological manifestations, objective 
neurological abnormality, unfavorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. 


CONCLUSIONS OF LAW

1. The right knee disability, degenerative joint disease or 
arthritis, was not incurred in or aggravated by service; 
service connection for the right knee disability, 
degenerative joint disease or arthritis, may not be presumed 
based on the one-year presumption for a chronic disease; and 
the right knee disability, degenerative joint disease or 
arthritis, was not proximately due to or aggravated by 
service-connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307 3.309, 
3.310 (2008). 

2. The criteria for a rating higher than 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (prior to September 26, 2003), 
Diagnostic Code 5293 (prior to September 26, 2003); and 
Diagnostic Codes 5242, 5243 (effective September 26, 2003, 
and currently).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide..

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for the right knee 
disability, the RO provided the Veteran with pre- and post- 
adjudication VCAA notice by letters, dated in December 2000, 
in January 2004, in March 2006, and in January 2008.  The 
Veteran was notified of the evidence needed to substantiate 
the claim for service connection, namely, evidence of current 
disability, which is related to service or service-connected 
disability.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.  

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (2006) (elements of the claim for service 
connection). 

To the extent the VCAA notice came after to the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured after the RO 
provided substantial content-complying VCAA notice the claim 
was readjudicated, as evidenced by the supplemental statement 
of the case, dated in December 2008.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

On the claim of increase for lumbosacral strain, the RO 
provided the Veteran with pre- and post- adjudication VCAA 
notice by letters, dated in February 2004 and in March 2006.  
The notice included the type of evidence needed to 
substantiate the claim for a higher rating, namely, evidence 
to show that the disability was worse and the effect of the 
worsening on employment and daily life.  

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for the criteria of the Diagnostic 
Code under which the claimant is rated).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim for increase was readjudicated, as evidenced by the 
statement of the case, dated in February 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 



As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the Veteran is rated, at this 
stage of the appeal, when the Veteran already has notice of 
the rating criteria as provided in the statement of the case, 
a reasonable person could be expected to understand from the 
notice what the criteria 
were for rating the disability and the type of evidence 
needed to substantiate the claim, rebutting the presumption 
of prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (When a reasonable person could be expected 
to understand from the notice what was needed, an error in 
the VCAA notice, which does not affect the essential fairness 
of the adjudication, is not prejudicial.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim, as well as affording the Veteran a VA 
examination or obtaining a VA medical opinion.  The RO has 
obtained service treatment records and VA records and has 
afforded the Veteran VA examinations on the claim of service 
connection and on the claim for  increase.  The RO also 
obtained a VA medical opinion on the claim of service 
connection as directed by the Board in its remand in December 
2007. 

After a review of the record, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Knee Disability

Factual Background 

The service treatment records, including the reports of 
entrance and separation examination, contain no complaint, 
finding, history, treatment of a right knee abnormality.  

The service treatment records do show that in February 1966 
the Veteran twisted his right ankle when he fell in a hole.  
An X-ray of the ankle revealed no fracture, but fluid was 
aspirated from the joint.  On separation examination, the 
Veteran denied a history of a "trick" or locked knee, and 
the evaluation of the lower extremities was normal.  There 
was no right knee defect or diagnosis made.

After service, in a rating decision in January 1967, the RO 
granted service connection for lumbosacral strain and for 
residuals of right ankle sprain with a partial tear of the 
lateral collateral ligament.

On VA examinations in 1966, in 1972, and in 1995, no right 
knee disability was identified. 

VA records show that in December 2000 an X-ray revealed 
osteophytic changes in the right knee.  In May 2001, the 
Veteran complained of right knee pain.  The Veteran stated 
that during service he fell in a hole and had pain and 
swelling of the right knee, which resolved.  The impression 
was right knee pain.  In July 2001, after an MRI, the 
impression was right knee pain with intermittent buckling.  
In July 2002, the Veteran complained of chronic right knee 
pain due to arthritis.  The assessment was degenerative joint 
disease of the knee.

VA records show that in March 2003 the Veteran complained of 
right knee stiffness, but denied instability or mechanical 
symptoms.  The VA physician reported that the Veteran's major 
problem was back pain with radicular-type symptoms and 
occasional pain radiating to the right knee. 

In December 2007, in order to comply with the Veterans 
Court's decision to vacate and remand the claim of service 
connection for a right knee disability to address service 
connection secondary to service-connected lumbosacral strain, 
Board remanded the claim for a VA examination by an 
orthopedist to determine whether it is at least as likely as 
not that service-connected low back disability, degenerative 
disc disease with chronic lumbosacral strain, caused or 
aggravated the right knee.  


The Board explained that the term "aggravation" meant an 
increase in severity, that is, a worsening of the underlying 
condition as contrasted to a worsening of symptoms.

The requested VA examination was conducted in September 2008.  
The VA physician reported that he had reviewed the Veteran's 
file and that he had previously seen the Veteran in April 
2001 and in December 2006.  The Veteran complained of right 
knee pain, but he did not recall a specific injury although 
he stated that he fell in a hole an injured his ankle and 
back during service and that more recently he experienced 
increasing pain without further trauma.  After a physical 
examination in which the Veteran exhibited limitation of 
flexion with pain but not extension of the right knee, the VA 
physician expressed the opinion that the Veteran had 
degenerative joint disease of the right knee, which was at 
least as likely as not age related, rather than any injury 
during service, and the right knee symptoms were totally 
unrelated to the lumbar spine disability.  The VA physician 
explained that the extent and degree of degenerative changes 
of the right knee would cause minor knee problems not the 
extensive functional limitations and that the lumbar symptoms 
were excessive in the absence of radiculopathy or radicular 
irritation. 

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
service and a chronic disease, such as arthritis, 
degenerative joint disease, becomes manifest to a degree of 
10 percent within one year from date of separation from 
service, the disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  

As the claim was filed before the other substantive changes 
were made, only the changes that conform to Allen apply.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 



Analysis

On the basis of the service treatment records, the right knee 
disability, degenerative joint disease or arthritis, was not 
affirmatively shown to have had onset during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The service treatment records do show that in February 1966 
the Veteran twisted his right ankle when he fell in a hole, 
but there was no complaint or finding of right knee pain and 
swelling as the Veteran asserted in May 2001.  And on 
separation examination, the Veteran denied a history of a 
"trick" or locked knee, and there was right knee 
abnormality identified or diagnosed. 

Nevertheless the Veteran is competent to describe right knee 
symptoms even though the symptoms were not recorded, but as 
the remainder of the service treatment records after the 
ankle injury in 1966 lack the documentation of the 
combination of manifestations sufficient to identify the 
right knee disability, that is, degenerative joint disease or 
arthritis, and sufficient observation to establish chronicity 
during service, and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, no right knee symptoms were noted until 2000, 
34 years after service, when X-rays revealed osteophytic 
changes, well beyond the one-year presumptive period for 
manifestation of arthritis or degenerative joint disease, as 
a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The absence of continuity of symptoms from 1966 to 2000 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.); 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding 
that "negative evidence" could be considered in weighing the 
evidence).

The absence of medical evidence of continuity of 
symptomatology combined with the finding on separation 
examination of no right knee abnormality and the veteran's 
statement about right knee pain and swelling at the time he 
injured his ankle in 1966, which is inconsistent with the 
service treatment records, outweigh the veteran's statement, 
implying continuity because the statement lacks credibility 
in light of the contemporaneous record during service.  Here, 
the evidence of continuity under 38 C.F.R. § 3.303(b) fails 
not due solely to the lack of medical documentation, rather 
the implied assertion of continuity is not credible in light 
of all the evidence and therefore the Veteran's statement is 
less probative than the negative evidence on the question of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  For these reasons, the preponderance 
of the evidence is against the claim of service connection on 
the basis of continuity of symptomatology under 38 C.F.R. § 
3.303(b). 

As for service connection based on the diagnosis of the right 
knee disability, degenerative joint disease or arthritis, 
after service under 38 C.F.R. § 3.303(d), degenerative joint 
disease or arthritis is not a condition under case law where 
lay observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).



Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and therefore 
medical in nature, and of medical causation, that is, medical 
evidence of an association or link between the current 
disability and an established disease, injury, or event in 
service, or to a service-connected disability, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For this reason, the Board rejects the 
Veteran's statements, relating the current right knee 
disability either to service or to the service-connected 
lumbosacral strain, as competent evidence to substantiate the 
claim. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As for the medical evidence of record, addressing medical 
causation, on VA examiner in September 2008, the VA physician 
expressed the opinion that the Veteran had degenerative joint 
disease of the right knee, which was at least as likely as 
not age related, rather than any injury during service.  
There is no competent favorable medical evidence.  

As the VA medical opinion opposes, rather than supports, as 
the medical opinion is uncontroverted, and as the Board may 
consider only competent medical evidence to support its 
finding as to a question involving medical causation, where 
lay assertion on medical causation is not competent evidence, 
the preponderance of the evidence is against the claim that 
the right knee disability is related to service.

On the claim of secondary service connection, the question 
posed is whether the right knee disability was caused by or 
aggravated by (permanently made worse) service-connected 
lumbosacral strain, the medical evidence of record, 
addressing secondary service connection consists of the VA 
physician's opinion in September 2008.  The VA physician 
expressed the opinion that it was at least as likely as not 
that the right knee disability was age related and was 
totally unrelated to the lumbar spine disability.  The VA 
physician explained that the extent and degree of 
degenerative changes of the right knee would cause minor knee 
problems not the extensive functional limitations and that 
the lumbar symptoms were excessive in the absence of 
radiculopathy or radicular irritation. 

There is no competent favorable medical evidence.  

As the VA medical opinion opposes, rather than supports, as 
the medical opinion is uncontroverted, and as the Board may 
consider only competent medical evidence to support its 
finding as to a question involving medical causation, where 
lay assertion on medical causation is not competent evidence, 
the preponderance of the evidence is against the claim that 
the right knee disability is secondary to service-connected 
lumbosacral strain.

As the preponderance of the evidence is against the claim for 
the reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase for Lumbosacral Strain 

Factual Background 

The service medical records show that the Veteran sustained 
an in-service back injury when he fell from a ladder.  



In a rating decision in January 1967, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
rating.  In a rating decision in February 1998, the RO 
increased the rating to 20 percent.  And pursuant to a 
decision of the Board in March 1999, the rating was increased 
to 40 percent. 

The current claim for increase was received in March 2003.

On VA examination in March 2004, the Veteran complained of 
increasing low back pain.  There was no history of surgery or 
significant injury. For range of motion, flexion was to 15 
degrees, extension was to 0 degrees, left and right lateral 
flexion were to 10 degrees. Repetition resulted in no change 
in range of motion and there were no flare-ups.  The Veteran 
did not complain of spasm or weakness. The straight leg 
raising was to 20 degrees bilaterally and infrapatellar and 
Achilles tendon reflexes 2/3 bilaterally.  There was no 
evidence of muscle group atrophy or anatomical deformity in 
the legs.  The impression was lumbar spine degenerative 
disease.  

On VA examination in December 2006, the Veteran complained of 
low back pain and stiffness. The Veteran stated that he had 
10 to 12 incapacitating episodes over the previous year, but 
he did not see a physician during any episode.  The Veteran 
could not flex more than a few degrees and extension was 
described as also limited, and he was not able to side bend 
or rotate due to pain.  There was no evidence of sensory 
deficit in the legs or evidence of significant motor deficit.  
The deep tendon reflexes were present and symmetrical 
bilaterally.  The examiner commented that the Veteran 
displayed symptoms grossly out of proportion to the physical 
findings.   

On VA examination in March 2007, the Veteran complained of 
increasing pain in the low back.  Evaluation revealed no 
gross deformities of the lumbar spine with diffuse 
tenderness. There was 0 degrees of flexion with complaints of 
severe pain. The straight leg raising was to 80 degrees 
without pain.  Motor strength was 5/5 bilaterally.  The deep 
tendon reflexes in the lower extremities were present and 
symmetrical at 1+ bilaterally. 

The diagnoses included degenerative intervertebral disc 
disease of the lumbar spine without radiculopathy or 
radicular irritation.  

On VA examination in September 2008, no sensory or motor 
deficit in either leg was noted.  Deep tendon reflexes in the 
lower extremities were 1+ and symmetrical bilaterally.  Range 
of motion in the thoracolumbar spine was markedly restricted 
and any attempt to move in any direction caused severe back 
pain.  It was noted that lumbar range of motion and strength 
were diminished due to complaints of pain on attempts at 
repetitive motion testing.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  



Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

During the pendency of the appeal, the rating criteria for 
rating a disability of the spine were amended.  The Board is 
required to consider the claim in light of both the old and 
new criteria to determine whether an increase is warranted.  
If the amended rating criteria are favorable to the claim, 
the amended criteria can be applied only from and after the 
effective date of the regulatory change. The Veteran does get 
the benefit of having both the old and new criteria 
considered for the period after the change was made.  
VAOPGCPREC 3-2000.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered. 38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor. 38 C.F.R. § 4.59.

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees. 38 C.F.R. § 4.71a, Plate V.

Rating Criteria

Old Criteria

Under the criteria for rating lumbosacral strain in effect 
prior to September 23, 2002, the current 40 percent rating is 
the maximum schedular rating under Diagnostic Code 5295 
(lumbosacral strain).  

Under the criteria for rating lumbosacral strain in effect 
prior to September 23, 2002, on the basis of limitation of 
motion under Diagnostic Code 5292, the current 40 percent 
rating is the maximum schedular rating. 

As for rating lumbosacral strain in effect prior to September 
23, 2002, on the basis of disc disease under Diagnostic Code 
5293, the criteria for the next higher rating, 60 percent, 
are persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm and 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc with intermittent relief.  
In the absence of evidence of radiculopathy or radicular 
irritation, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc have not been 
demonstrated on VA examinations in 2004, in 2006, in 2007, 
and in 2008. 

Interim Criteria

Under the interim criteria, the criteria under Diagnostic 
Codes 5295 and 5292 were not changed.  Under the interim 
Diagnostic Code 5293, disc disease could be rated on the 
basis of chronic orthopedic and neurologic manifestations, 
using the criteria for the most appropriate orthopedic or 
neurologic diagnostic codes, or on the basis of 
incapacitating episodes, whichever method resulted in the 
higher rating.

For orthopedic manifestations, the appropriate Diagnostic 
Codes were either Diagnostic Code 5295 or 5292 for which the 
rating criteria had not changed.  For the same reasons as 
above, the current 40 percent rating is the maximum schedular 
rating under either Diagnostic Code 5295 or 5292.  

For neurological manifestations, the appropriate Diagnostic 
Code for incomplete paralysis of the sciatic nerve is 
Diagnostic Code 8520.  Under Diagnostic Code 8520, the 
criterion for a 10 percent is mild incomplete paralysis.  


The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  38 
C.F.R. § 4.124(a).  In the absence of evidence of sensory 
deficit or motor deficit associated with lumbosacral strain 
on VA examinations in 2004, in 2006, in 2007, and in 2008, 
the criterion for a 10 percent rating for mild incomplete 
paralysis of the sciatic nerve have not been met. 

Also under the interim criteria of Diagnostic Code 5293, the 
criteria for the next higher rating, 60 percent, based on 
incapacitating episodes, are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms that required bed rest prescribed by a physician 
and treatment by a physician.

Although the Veteran stated on VA examination in December 
2006 that he had 10 to 12 incapacitating episodes over the 
previous year, an incapacitating episode, that is, a period 
of acute signs and symptoms that required bed rest prescribed 
by a physician and treatment by a physician are not shown. 

Current Criteria

Effective from September 26, 2003, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243 with no substantive change 
in the criteria for rating on the basis of incapacitating 
episodes.  For the same reasons as above, incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, requiring bed rest prescribed by a 
physician and treatment by a physician are not shown.   

A General Rating Formula for Diseases and Injuries of the 
Spine replaced Diagnostic Codes 5295 and 5292.  Diagnostic 
Code 5295 was renumbered as Diagnostic Code 5237.  Diagnostic 
Code 5292 was eliminated because limitation of motion was 
included in the General Rating Formula.  

Under the General Rating Formula, the criterion for the next 
higher rating, 50 percent, is unfavorable ankylosis of the 
entire thoracolumbar spine, which was not evident on VA 
examinations in 2004, in 2006, in 2007, and in 2008.  

Also, under the General Rating Formula, a separate rating 
could be assigned for objective neurologic abnormalities. 

For neurological symptoms, the appropriate Diagnostic Code 
for incomplete paralysis of the sciatic nerve is Diagnostic 
Code 8520 and there was no change in the rating criteria.  
Under Diagnostic Code 8520, the criterion for a 10 percent is 
mild incomplete paralysis.  In the absence of evidence of 
sensory deficit or motor deficit associated with lumbosacral 
strain on VA examinations in 2004, in 2006, in 2007, and in 
2008, the criterion for a 10 percent rating for mild 
incomplete paralysis of the sciatic nerve have not been met. 

For the above reasons, the preponderance of the evidence is 
against a rating higher 40 percent for lumbosacral strain, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Rating

Where the schedular rating is found to be inadequate, the 
claim may be referred to the VA Director of Compensation and 
Pension Service for an extraschedular rating.  38 C.F.R. § 
3.321.

The determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three- 
step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular rating for that service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service- 
connected disability with the established criteria found in 
the Rating Schedule for the disability.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, comparing the Veteran's disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required.


ORDER

Service connection for right knee disability, degenerative 
joint disease or arthritis, to include as secondary to 
service-connected lumbosacral strain is denied.  

A rating higher than 40 percent for lumbosacral strain is 
denied.


REMAND

In May 2005 in its remand, the Board instructed the RO to 
afford the Veteran a VA audiological examination in 
conjunction with the claims of service connection for hearing 
loss and tinnitus and after the development to furnish the 
Veteran a supplemental statement of the case, addressing the 
claims.  

Appellate review of the claim for a total disability rating 
was deferred.  The VA examination was conducted in March 
2007, but there is no record that a supplemental statement of 
the case has been issued. 

The agency of original jurisdiction will furnish the 
appellant a supplemental  statement of the case if pursuant 
to remand from the Board.  38 C.F.R. § 19.31(c).  



Accordingly, the case is REMANDED for the following action:

Adjudicate the claims of service 
connection for hearing loss and 
tinnitus, considering the report of VA 
examination in March 2007, and the 
claim for a total disability rating, 
considering the pertinent evidence of 
record since the supplemental statement 
of the case was issued in June 2004.  
If any benefit remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


